May 31, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                       AUSTIN TAYLOR PROFFIT, Appellant

NO. 14-12-00332-CR                      V.
NO. 14-12-00334-CR

                          THE STATE OF TEXAS, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment by
the court below. Having considered the motion and found it meritorious, we order the
appeal DISMISSED.
      We further order this decision certified below for observance.